DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/862294, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant claimed air fuel ratio imbalance is devoid from both the claims and entirety of disclosure of 62/862294.  The instant claimed oxygen sensor is devoid from claims of 62/862294 and no where does the disclosure of 62/862294 support misfire determination with an oxygen sensor.
The instantly optionally claimed AFR imbalance and oxygen sensor limitations will not be given priority to 62/862294.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant disclosure does not support or explain claims 1 and 10 how misfire is determined from an oxygen sensor.  The instant disclosure does not support or explain how misfire is determined from an oxygen sensor AND an EMP (exhaust manifold pressure) sensor.  The instant disclosure does not describe or define AFR (air fuel ratio) imbalance.  The instant disclosure does not support AFR imbalance determined from EMP (exhaust manifold pressure) sensor; or AFR imbalance determined from both EMP AND oxygen sensor.  The instant disclosure does not support the claimed “predefined criteria” for the above determinations.  
The instant disclosure does not describe or define AFR (air fuel ratio) imbalance.  Instant US PGPub para 3 describes misfire but does not describe AFR imbalance, instead states misfire caused by 
The claim(s) contains the above identified subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The disclosure does not support the above identified subject matter.  See 35 USC 112b rejection below.  Claims depending from rejected base claim are rejected due to dependency from rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1/10, there are multiple nested one or more statements, equivalent to multiple or statements.  The nested or statements are confounded between the diagnosis of misfire or AFR imbalance determined by one or more enable conditions, EMP sensor or oxygen sensor, one or more frequency components, determine or output misfire fault or AFR imbalance fault.  It cannot be determined which steps go with which diagnosis.  Further, the specification does not clarify which steps go with which diagnosis, see 35 USC 112a rejection above.  The metes and bounds cannot be 
The claims 1/10 clause “determining a monitoring parameter associated with the one or more of the misfire condition and the AFR imbalance condition in response to the frequency components” generally narrative and indefinite, failing to conform with current U.S. practice.  The clause is a grammatical and idiomatic error, especially “in response to.”  It is unclear if the monitoring parameter is based on the extracted frequency components, if the monitoring parameter is a step contingent on extraction of the frequency components, or if the monitoring parameter determination is merely a step following extraction or is predetermined or calculated on the fly.  The metes and bounds of the claim cannot be determined and are therefore indefinite.  For the purposes of examining the clause will be taken to occur as part of the method.

Response to Arguments
Applicant’s arguments, see pg 6, filed 9/30/21, with respect to 35 USC 112 have been fully considered and are persuasive.  The previous rejection of claim 1 under 35 USC 112 has been withdrawn, however see new 35 USC 112a and b rejections above.
Applicant's arguments pg 6-8 with respect to 35 USC 102 have been fully considered but they are not persuasive.
Examiner finds applicant provides multiple case law citations without further argument or explanation specific to the instant application.
In response to applicant's argument of claims 1 and 10 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., raw sensor signals are modulated to shift multi-harmonics to a DC component before performing the spectral analysis) are not recited in the rejected claims 1 and 10.  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to new limitation “modulating the raw sensor signals” see rejection above over Pathan under 35 USC 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,9,10,11,18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pathan et al US 2018/0087460.
Regarding claims 1 and 10, Pathan et al. discloses
a method and apparatus for diagnosing one or more of a misfire condition (412) and an air-fuel ratio (AFR) imbalance (see para. [0056] which discloses misfire can be caused by an improper substitution ratio in a multi-fuel engine, this indicates a condition in which misfire is caused by AFR imbalance, even if this condition is argued to not constitute an AFR imbalance, examiner notes that the claims only require one of the listed conditions and the prior art clearly indicates at least the misfire condition, further see above 35 USC 112a and b rejections and associated claim construction of misfire and AFR imbalance being the same condition) during operation of an internal combustion engine (300), comprising:

in response to one or more enable conditions being met, providing raw sensor signals from one or more of an exhaust manifold pressure (EMP) sensor (see para. [0044]) and an oxygen sensor (see para. [0044]) to a controller 110;
modulating the raw sensor signals ([0083] sample X_n, [0084] modulates sample X_n by S_n=X_n+coeff*S_n-1-S_n-2);
performing a spectral analysis (see para. [0015] which discloses spectral analysis to detect misfire) on multi-harmonics of the modulated raw sensor signals (It is noted the claim does not indicate any special control being performed on the multi-harmonics, only that they are fed into the spectral analysis, therefore, because the spectral analysis is being performed on the raw modulated sensor data and the raw modulated sensor data includes the multiple harmonics, the analysis will be performed on the multi-harmonics contained within the modulated sensor data as the Goertzel sum );
extracting one or more frequency components from the spectral analysis using a signal processing method (see the half-order frequency component of the signal disclosed in para. [0104]);
determining a monitoring parameter associated with the one or more of the misfire condition and AFR imbalance condition in response to the frequency components (monitoring parameter is amplitude as disclosed in para. [0104])
comparing the monitoring parameter to a pre-defined criteria (threshold disclosed in para. [0104]); and 
if the monitoring parameter satisfies the pre-defined criteria, determine and/or output a misfire condition fault and/or an AFR imbalance condition fault (418)(at least figs 1-9 paras 1-136)(note all or’s optional and 35 USC 112a and b rejections above).
In Re 2,11, Pathan further teaches the spectral analysis includes a sliding discrete Fourier transform filter (construed as para 93 calculate Fourier coefficients and previous selection of sample or bin size “N” para 84).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 3,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathan et al US 2018/0087460 in view of Hagel et al US 2008/0127945.
In Re 3,12 Pathan teaches spectral analysis as described above.  Pathan doesn’t teach although Hagel teaches spectral analysis includes a finite impulse response filter (para 28). Hagel further teaches a finite impulse response filter as particularly advantageous, para 28. It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Pathan’s spectral analysis to include Hagel’s finite impulse response filter as it is particularly advantageous.

Claim(s) 4,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathan et al US 2018/0087460 in view of Abate et al US 5,335,643.
	In Re 4,13 Pathan teaches spectral analysis as described above.  Pathan doesn’t teach although Abate teaches spectral analysis includes a Kalman filter (col 4 ll 20-40). Abate further teaches values may be estimated with Kalman filter (col 4 ll. 20-40).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to have Pathans spectral analysis to include Abate’s Kalman filter in order to estimate values.

(s) 5,6,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathan et al US 2018/0087460 in view of Tomisawa et al US 5,458,102.
In Re 5,14 Pathan teaches modulating raw sensor signals and spectral analysis as described above. Pathan does not teach although Tomisawa teaches wherein the modulating the raw sensor signals include modulating the raw sensor signals to shift multi-harmonics to a DC component (S4) before performing the spectral analysis (S5) (S3-S5 fig 3, col 3 ll. 5-67 especially ll 10-20)(at least figs 1-5 cols 1-5).  Tomisawa further teaches his technique detects and controls AFR to eliminate engine hesitation, stumbling, stalling (col 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Tomisawa’s DC component extraction before spectral analysis to Pathan’s diagnosis to eliminate engine hesitation, stumbling, stalling.
In Re 6,15 Pathan further teaches spectral analysis includes a sliding discrete Fourier transform filter (construed as para 93 calculate Fourier coefficients and previous selection of sample or bin size “N” para 84), including amplitude and initial phase data for each harmonic component of the raw sensor signal (para 73 teaches phase and amplitude determination).
Pathan does not teach although Tomisawa teaches extract the DC component (s4)(S3-S5 fig 3, col 3 ll. 5-67 especially ll 10-20)(at least figs 1-5 cols 1-5).  Tomisawa further teaches his technique detects and controls AFR to eliminate engine hesitation, stumbling, stalling (col 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Pathan’s amplitude and phase extraction with Tomisawa’s DC component extraction to eliminate engine hesitation, stumbling, stalling.

Claim(s) 7,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathan et al US 2018/0087460 in view of Tomisawa et al US 5,458,102 and Hagel et al US 2008/0127945.

Pathan doesn’t teach although Hagel teaches spectral analysis includes a finite impulse response filter (para 28). Hagel further teaches a finite impulse response filter as particularly advantageous, para 28. It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Pathan’s spectral analysis to include Hagel’s finite impulse response filter as it is particularly advantageous.
Pathan does not teach although Tomisawa teaches extract the DC component (s4)(S3-S5 fig 3, col 3 ll. 5-67 especially ll 10-20)(at least figs 1-5 cols 1-5).  Tomisawa further teaches his technique detects and controls AFR to eliminate engine hesitation, stumbling, stalling (col 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Pathan’s amplitude and phase extraction with Tomisawa’s DC component extraction to eliminate engine hesitation, stumbling, stalling.

Claim(s) 8,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathan et al US 2018/0087460 in view of Tomisawa et al US 5,458,102 and Hagel et al US 2008/0127945 and Abate et al US 5,335,643.
	In Re 8,17 Pathan teaches spectral analysis as described above.  Pathan doesn’t teach although Abate teaches spectral analysis includes a Kalman filter (col 4 ll 20-40). Abate further teaches values may be estimated with Kalman filter (col 4 ll. 20-40).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to have Pathans spectral analysis to include Abate’s Kalman filter in order to estimate values.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747